IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                                              -;.")
                                                                                          v'^           "i-
SNOWDON ASSOCIATES LLC,                           NO. 71338-8-1                           --—•


                                                                                          '-"-*               -* '"'"• —A
                                                                                          £-* «-              'A ^ t ^ ,

                      Respondent,                 DIVISION ONE                            ro              -:'• ^ f "
                                                                                          a>                  ',:.-,,;••"•
                                                                                                               *,:^r\\r
                                                                                                ~z*            ~S-~'
                      v.                                                                         •"-'
                                                                                                                "".'•'" t.n
                                                                                                   CO            ^\C3
                                                                                                                      O""
                                                                                                   sr
STEPHANIE DRUXMAN,                                UNPUBLISHED OPINION                                                 "-*—
                                                                                                    &


                      Appellant.                  FILED: January 20, 2015



       Lau, J. — Stephanie Druxman appeals from an order granting Snowdon

Associates LLC a writ of restitution restoring possession of the premises based on her

failure to pay rent into the court registry or file a sworn statement as required under

RCW 59.18.375 of the Residential Landlord-Tenant Act. She contends the trial court

lacked personal jurisdiction to enter the writ of restitution and Snowdon's delivery of the

required statutory notice was defective. Because the court properly issued the writ of
restitution and Snowdon complied with the statutory delivery requirements, we affirm the

court's order granting the writ of restitution.

                                            FACTS

       The parties agree the facts are not disputed. Stephanie Druxman signed a

rental agreement with Snowdon Associates LLC for apartment 204 located in King
County, Washington. Druxman fell behind on her rent payment. On September 2013,
Snowdon served her with a written three-day notice to pay rent or vacate the unit.
71338-8-1/2



RCW 59.12.030(3). She did not pay rent or vacate the premises. After five

unsuccessful attempts to serve Druxman with an eviction summons and complaint by

personal service, Snowdon obtained a superior court order authorizing alternative

service of process by posting and mailing under RCW 59.18.055.

      This order authorized Snowdon to post and mail the eviction summons, the

complaint, and written notice of RCW 59.18.375's payment or sworn statement

requirement and an order to show cause. Snowdon posted these documents on the

door of unit 204 and mailed two copies to Druxman using prepaid and certified mail

pursuant to the court order. Both the notice and the summons indicated that Druxman

should respond by October 3, 2013.

       The notice stated in part that by October 3, 2013, Druxman must (1) pay rent into

the court registry or (2) file a sworn statement that she did not owe the rent claimed due.

It warned, "If you fail to do one of the above on or before the deadline date, the sheriff

could evict you without a hearing even if you have also received a notice that a hearing

has been scheduled." Druxman did neither.

       On September 25, 2013, Druxman filed a pro se notice of appearance in

response to the summons, included with her notice of appearance was an October 2,

2013 unsworn letter addressed to Snowdon stating that she was responding to the

notice posted on her door and that she still occupied the unit. She expressed her desire

to settle the matter without further court proceedings. She did not contest that she

owed rent.

             I am writing in response to a Notice of Abandonment posted on my
       apartment, yesterday, October 1st, 2013. I am still currently residing in unit 204
       and have not therefore abandoned the unit. I am surprised to have received this
                                             -2-
71338-8-1/3



       Notice because I have not indicated to the manager that I have left and
       furthermore I responded to the eviction action brought against me by filing and
       properly serving a Notice of Appearance last week on September 25, 2013.
                In addition, I am writing to notify the management that because I am still
       occupying the unit, the Residential Landlord-Tenant Act entitles me to 48-hour
       written notice of a specific time in which the landlord would like to show the unit.
       I will not refuse such entry by the landlord after getting such notice as long as it
       doesn't cause me unreasonable inconvenience for some reason at that specific
       time.
               Finally, I would like to discuss a resolution to this situation and a potential
       settlement out of court for an extended move-out and payment plan. I came into
       financial difficulty and I am working with various agencies to assist me with rent
       payments. Please contact me to discuss a potential settlement.

       On October 7, Snowdon moved for a writ of restitution for Druxman's failure to

pay rent into the court registry or file a sworn statement as required under RCW

59.18.375. The motion stated:

               The Eviction Summons & the Payment or Sworn Statement Requirement
       form require the defendants to respond in writing and to either pay $975 into the
       registry of the court or to deliver and file a sworn statement setting forth why the
       rent is not owed.
             Defendants have not paid any funds into the registry of the court.
       Defendants have submitted a written response which is neither a sworn
       statement or a denial by the defendants that rent is not owed. Copies of the
       defendants' response is attached hereto. Pursuant to RCW 59.18.375(4) the
       plaintiff is entitled to "immediate issuance of a writ of restitution without further
       notice to the defendant."

       The court granted the motion and entered an order for writ of restitution the same

day.

       On October 10, the court denied Druxman's motion to vacate the order of default

and quash the writ of restitution. On December 4, the court denied her motion for

revision. Druxman appeals.
71338-8-1/4




                                            ANALYSIS


      The unlawful detainer act and the Residential Landlord Tenant Act create a

special, summary proceeding for the recovery of possession of real property. Hous.

Auth. of Seattle v.Silva, 94 Wash. App. 731, 734, 972 P.2d 952 (1999). In order to take

advantage of its favorable provisions, a landlord must comply with the requirements of

the statute. Hous. Auth. of City of Everett v. Terry, 114 Wash. 2d 558, 563-64, 789 P.2d
745 (1990). Unlawful detainer statutes are in derogation of the common law and are

strictly construed in favor of the tenant. Naaesh v. Sawver, 131 Wash. App. 822, 826, 129
P.3d 824 (2006).

       Questions of statutory interpretation are questions of law that we review de novo.

Bostain v. Food Express, Inc., 159 Wash. 2d 700, 708, 153 P.3d 846 (2007). Likewise, we

review de novo questions of law and the application of the law to established facts.

Attorney Gen.'s Office v. Wash. Utils. & Transp. Comm'n. 128 Wash. App. 818, 827, 116
P.3d 1064 (2005).

       Druxman challenges the superior court commissioner's order granting a writ of

restitution in favor of Snowdon.1 She essentially contends two grounds justify reversal.

Druxman argues that because the court lacked personal jurisdiction over her, it was

without authority to issue the writ of restitution premised on her failure to comply with

the payment or sworn statement requirement of RCW 59.18.375. She also argues in

the alternative that Snowdon's delivery of the payment or sworn statement requirement

       1 Druxman also challenges the court commissioner's order denying her motion to
vacate the writ of restitution order and order denying her revision motion.

                                             -4-
71338-8-1/5



notice under RCW 59.18.055 was defective because that statute "only authorizes

service of the summons and complaint."2

       Personal Jurisdiction


       Druxman further argues:

       Because the court does not have personal jurisdiction over the defendant, the
       court does not have jurisdiction to require the defendant to pay money into the
       court registry as detailed in the [payment or sworn statement requirement notice].
       Because the court does not have authority to order compliance with the [payment
       or sworn statement requirement notice], it would be illogical for the court to
       default the defendant for the defendant's failure to comply with the [payment or
       sworn statement requirement notice].

Appellant's Br. at 8.

       Snowdon obtained a court order under RCW 59.18.055(1 )3 allowing an

alternative means of service on Druxman after numerous unsuccessful attempts at

personal service. RCW 59.18.055 authorizes an alternative service method if personal

service of the summons and complaint cannot be obtained after the exercise of due

diligence. Under this method, copies of the summons and complaint are posted on the

premises and sent by regular and certified mail to the tenant. RCW 59.18.055(1 )(b). A

landlord's remedy is "generally limited to restoration of the premises when this special

service statute is utilized." Neqash, 131 Wash. App. at 826. No money judgment is

authorized until jurisdiction is obtained over the tenant. RCW 59.18.055(1)(b).



       2 Druxman does not challenge the constitutionality of either statute.

     3 RCW 59.18.055(1 )(b) provides in part:
"When service on the defendant or defendants is accomplished by this alternative
procedure, the court's jurisdiction is limited to restoring possession of the premises to
the plaintiff and no money judgment may be entered against the defendant or
defendants until such time as jurisdiction over the defendant or defendants is obtained."
                                            -5-
71338-8-1/6




       Using this court-authorized alternative method, Snowdon posted copies of the

summons, complaint, and payment or sworn statement requirement notice on the

premises and sent them by regular and certified mail to Druxman.4'5

       RCW 59.18.375 provides a landlord with an optional method for restitution of the

premises. A landlord electing this restitution method must deliver a payment or sworn

statement requirement notice to the tenant if it elects restitution under this statute.

RCW 59.18.375(7). RCW 59.18.375(7) specifies both the form of the notice and what

information must be contained in the notice. Relevant here, the notice informed

Druxman that she must pay the alleged past due rent into the court registry and

continue to pay the rent pending litigation or submit a sworn statement denying rent is

due based on a legal or equitable defense or set-off. RCW 59.18.375(2).6 Druxman

concedes she did neither.7



       4 The order states:
        "This matter came on for hearing this day on plaintiff's motion, and it appearing
that the defendant is actively avoiding service of process; THEREFORE
       "IT IS HEREBY ORDERED that the Eviction Summons, Complaint for Unlawful
Detainer, Payment or Sworn Statement Requirement, and Order to Show Cause may
be served on the defendants by posting copies thereof to the front door of the
defendants' residence at 106 Bellevue Avenue East, Apt. 204, Seattle, King County,
Washington and by mailing copies of the same to the defendants at the address of the
premises by both regular mail and by certified (return receipt requested) mail."
       5 Druxman concedes she received all three of these documents.

       6 RCW 59.18.375(2) states:
"In an action of forcible entry, detainer, or unlawful detainer, commenced under this
chapter which is based upon nonpayment of rent as provided in RCW 59.12.030(3), the
defendant shall pay into the court registry the amount alleged due in the notice
described in this section and continue to pay into the court registry the monthly rent as it
becomes due under the terms of the rental agreement while the action is pending.
                                              -6-
71338-8-1/7



       A tenant's failure to comply with this requirement "shall be grounds for

immediate issuance of a writ of restitution without further notice to the defendant

RCW 59.18.375(4). In this case, the court issued the writ of restitution on grounds that

Druxman failed to pay rent into the court registry or to submit a sworn statement.8

       Nonetheless, Druxman appears to argue that the court lacked personal

jurisdiction to issue the writ of restitution because it was without jurisdiction to require or

order her to comply with the statutory requirement of payment or sworn statement.9'10

Appellant's Br. at 8-9.


Such payment is not required if the defendant submits to the court a written statement
signed and sworn under penalty of perjury that sets forth the reasons why the rent
alleged due in the notice is not owed. In the written statement, the defendant may
provide as a reason that the rent alleged due in the notice is not owed based upon a
legal or equitable defense or set-off arising out of the tenancy."

       7 "Ms. Druxman did not deposit money into the court registry nor did she file a
sworn statement that she did not owe rent." Appellant's Br. at 5.

       8 The court's order for writ of restitution states in part:
"The Defendants have failed to either pay the past due rent into the registry of the court
or to serve and file a sworn statement setting forth why the rent is not owed . . . ." The
court, therefore ordered:
        "1. The Clerk of the Court is to issue a Writ of Restitution forthwith, returnable as
provided by law, and containing a 20-day automatic extension and break and enter
provision, restoring plaintiff to possession of the premises located at 106 Bellevue
Avenue East, Apt. 204, Seattle, King County, Washington.
       "2. There is no substantial issue of material fact of the right of plaintiff to be
granted the relief as prayed for in the complaint and provided by statute.
       "3. Defendants STEPHANIE DRUXMAN and JOHN DOE are guilty of unlawful
detainer and defendants' tenancy at the described residential premises is hereby
terminated."
     The writ directs restoration of the property to Snowdon, but does not include a
money judgment against Druxman.

       9To support this argument she relies on St. John Medical Center v. State ex
rel. Department of Social and Health Services, 110 Wash. App. 51, 59, 38 P.3d 383
(2002), for the unremarkable rule that a court generally must have subject matter
                                              -7-
71338-8-1/8



        Druxman points to nowhere in RCW 59.18.375 mandating the court to require or

order her to comply with the payment or sworn statement requirement in order to issue

a writ of restitution. Nor does she cite any relevant authority to support this argument.

Further, the record shows that the court never required or ordered Druxman to comply
with the payment or sworn statement requirement.11 The record here shows the court

properly issued the writ of restitution restoring possession of the premises. The court

acted within its limited statutory authority to issue the writ of restitution restoring

possession of the premises upon determining the narrow question of whether Druxman

complied with RCW 59.18.375(2)'s payment or sworn statement requirement. If a

tenant does not comply, the statute directs that a writ of restitution must be issued.

RCW 59.18.375(4). Indeed, Druxman acknowledges that the landlord "and the court

have jurisdiction with respect to the property allowing the court to issue a writ of

restitution that restores possession of the property to the plaintiff/landlord." Appellant's

Br. at 8. In sum, this case involves no issue of personal jurisdiction and the court

properly issued the writ of restitution.

       Delivery of the Payment or Sworn Statement Requirement Notice

       Druxman also argues in the alternative that delivery of the payment and sworn

statement requirement notice was defective because Snowdon served it together with

the summons and complaint contrary to RCW 59.18.055. According to Druxman, that

jurisdiction and personal jurisdiction over the parties to hear and decide a case.
Appellant's Br. at 8.

       10
            We note Druxman's arguments are brief and not entirely clear.

       11 We note that Druxman's briefs on appeal erroneously refer to the court's order
granting writ of restitution as a "default" order.
                                               -8-
71338-8-1/9



statute authorizes service of only the summons and complaint, but not the notice. She

also relies on CR 4 and 5 to argue that the notice must be personally served on her.

       We are not persuaded by these contentions. As discussed above, Snowdon

obtained a superior court order authorizing service of the summons, complaint, and

payment and sworn statement requirement notice by posting and mail. Druxman does

not challenge that order. Her reliance on CR 4 governing original service of process

and CR 5 governing delivery of all other documents is misplaced. RCW 59.18.375(8)

controls delivery of the notice here. That statute authorizes delivery of the notice by

mailing and posting it with the summons and complaint. Subsection 8 provides, "The

notice . . . may be served pursuant to applicable civil rules either with a filed eviction

summons and complaint or any time after an eviction summons and complaint have

been filed with the court." (Emphasis added.) There is no dispute that notice was

served with the eviction summons and complaint.

       We conclude that Snowdon properly delivered the notice of the payment or

sworn statement requirement to Druxman according to the civil rules, the court's

unchallenged order, and RCW 59.18.375(8).

                                             CONCLUSION

       Because the court properly issued the writ of restitution and Snowdon properly

delivered the required payment and sworn statement requirement notice, we affirm the

trial court's order granting the writ of restitution.



WE CONCUR:                                                *^